Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                                     Claim Objections
Independent claims 1, 13 and 14 are objected to because the claimed word “effectively” as presented in in “some of the polygons to be effectively connected with each other”, is unclear regarding how polygon connection is determined effective or not effective.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Word (US 2005/0278686).
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern (initial layout/placement (abstract, par 40, 44-45), reading layout design in data base (par 5)) having a plurality of polygons (fig 3-7); 

Placing, by the hardware computer system, evaluation features outside the boundaries of the polygons (fig 6-7 showing evaluation features (sample points 132) outside the boundaries (134) of the polygons); and 
Creating, by the hardware computer system, a patterning device pattern spanning across the connected polygons based on the evaluation features (fig 3-7 showing contour/simulation sites/feature contour of an image intensity as patterning device pattern spanning across the connected polygons based on the evaluation features)
(Claim 4) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function (par 38) including EPE (summary, par 35-37) and pattern placement error (i.e., layout/placement to be revised (abstract, par 40)).
(Claim 5) applying pattern placement gauges (placement error computation/simulation, maximum/minimum placement error, layout grid, threshold position (background/summary, par 35, 41-42)) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges.
(Claim 6) wherein the evaluation features are bounded by a tolerance range (simulation sites/ sample points bounded by threshold/rule (par 38-39, 42-43) used in creating the patterning device pattern
(Claim 7) biasing sizes of the polygons (abstract, par 4-5)
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode and an optimized patterning device pattern (see abstract, background, summary and/or par 36-46).
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (see one or more of abstract, par 4, 27, 40, 44-45).
(Claim 11) changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or the changing the design intent comprises one or more selected from: shifting a position of one or more feature of the design pattern, biasing a size of one or more features of the design pattern, splitting one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together (see one or more of abstract, background, summary, fig 3-6).
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (see one or more of abstract, background, summary, par 35-38)
(Claim 15) A computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions, when executed by a computer system, configured to cause performance of the method of claim 1 (fig 8)
Claims 13-14 and 16-20 recite similar subject matter and are rejected for the same reason

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Gallatin (US 2008/0127027)
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern (fig 1-2, 4) having a plurality of polygons (fig 1-3, 5-14); 
Causing, by a hardware computer system (fig 15), at least some of the polygons to be effectively connected with each other (fig 1, 3, 5-14); 
Placing, by the hardware computer system, evaluation features outside the boundaries of the polygons (evaluation features = i.e., one or more of simulation points, contour locations, image points, calculation points, intensity points, evaluation points (par 86-87, 90. 94, 96, 101, 112, 126) outside the boundaries of the polygons (i.e., fig 3B-D)); and 
Creating, by the hardware computer system, a patterning device pattern spanning across the connected polygons (see fig 3, 7-14) based on the evaluation features (evaluation features = i.e., one or more of simulation points, contour locations, image points, calculation points, intensity points, evaluation points (par 86-87, 90. 94, 96, 101, 112, 126).
(Claims 2-3) generating a guide contour across at least some of the connected polygons 
and at least some of the evaluation features are located on the guide contour (fig 3B-C, 8-14);
Evaluating an intermediate patterning device pattern against the guide contour (fig 3B-C, 8-14) and adjusting a parameter (by simulation contour in fig 3, 8-14) of the creating the 
(Claim 4) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function (par 4) including edge placement error and pattern placement error (par 51).
(Claim 5) applying pattern placement gauges (pre-determined minimum/maximum width/spacing / lines/ tolerance values (par 49-51, 98), threshold values/min/max (par 56, 58-60, 62), min/max intensity, min/max (par 86, 92), Max/fitted  accurate / threshold models (par 88-90, 94, 134), range (par 100), verification rules (par 128)) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges (pre-determined minimum/maximum width/spacing / lines/ tolerance values (par 49-51, 98), threshold values/min/max (par 56, 58-60, 62), min/max intensity, min/max (par 86, 92), Max/fitted  accurate / threshold models (par 88-90, 94, 134), range (par 100), verification rules (par 128)
(Claim 6) wherein the evaluation features are bounded by a tolerance range (par 47-48, 51-52) used in creating the patterning device pattern.
(Claim 7) biasing sizes of the polygons (see one or more of par 1, 3, 47, 63, 126, 128)
(Claim 8) forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other (fig 3B-C, 5-14) for connecting, 
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode and an optimized patterning device pattern. (Par 68, 82-87, 90, 92, 94, 98, 116, 119, 120)
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (fig 4-14)
(Claim 11) changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or the changing the design intent comprises one or more selected from: shifting a position of one or more feature of the design pattern, biasing a size of one or more features of the design pattern, one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together  (see one or more of fig 4-14)
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (see one or more of: correction model, shrinking, reducing SOC kernels, Reduction of line-end shortening of contour,  mash layout correction, error correction,
and/or appropriate corrective action in par 1, 3, 19, 55, 63, 120 and/or par 125)
(Claim 15) A computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions, when executed by a computer system (fig 15), configured to cause performance of the method of claim 1.
Claims 13-14, 16-20 recite similar subject matter and rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/Primary Examiner, Art Unit 2851